Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments filed on 07/23/2021 has been entered. Claims 1, 3-4, 6, 8-11, 13-14, 16, and 18-20 remain pending. Applicant’s amendments to the specification have not overcome all the objections to the drawings and introduce a new objection to the Specification with relation to the drawings. Applicant’s amendment to the Specifications overcome the Objections to the Specification. Applicant’s amendment to the Claims have overcome each and every objection to the Claims and 35 U.S.C. 112(b) and 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds for rejection based on the amendments of Claims 1, 3-4, 6, 9-11, 13-14, 16, and 19-20 are made based on newly discovered prior arts Yuan (CN106684863) and Chen (CN108173284) along with the previously disclosed prior arts Sun (US20170244250), Wang (CN108899909), and Kourounis (US2020042569). Claims 8 and 18 are rejected under the newly discovered prior art Yuan and Chen along with the previously 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103 in Figure 1 and because they do not include the following reference sign(s) mentioned in the description: 106 in Amended Paragraphs [0028] and [0029]. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 3-4, 6, 9-11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN106684863) in view of Chen (CN108173284), Sun (US20170244250), Kourounis (US2020042569), and Wang (CN108899909).
In regards to Claim 1, Yuan teaches “A method for estimating an admittance matrix for a transmission network (identify the admittance matrix – [007], the transmission network comprising a plurality of nodes (nodes in a  distribution network – [0008]-[0009]), the plurality of nodes comprising a set of measured nodes (nodes in distribution network are measurable – [0008]) and a set of unmeasured nodes wherein no measurement devices are installed (hidden nodes in the distribution network – [0009]), the method comprising: in a first layer (admittance matrix is decomposed into sparse matrix and low rank matrix with hidden nodes, admittance matrix obtained – [0009]), based on a known network topology, spatially dividing the transmission network into a plurality of subnets (admittance matrix is divided into 4 sub-matrices – [0052]), and estimating time series data  for unmeasured nodes of each subnet (voltage vector at time k to estimate the current at a time k – [0012], [0069]; V2 is voltage of hidden node – [0054]) based on (i) measurement data obtained from measured nodes of that subnet via respective measurement devices (all nodes in distribution network are measurable – [0008]; identifying admittance matrix of network based on voltage and current measurement sequences in system – [0057]; with unhidden nodes – [0058]) and (ii) an estimated admittance matrix of the transmission network computed in a second layer (admittance matrix is decomposed into sparse matrix and low rank matrix with hidden nodes, admittance matrix obtained – [0009]), to compute an estimated time series data for the set of unmeasured nodes of the transmission network (identifying node admittance matrix for network when there are hidden nodes in the power grid – [0058]); obtaining time series data comprising (i) time series measurement data obtained from the set of measured nodes via respective measurement devices (obtaining admittance matrix with the voltage and current time series of the measureable nodes – [0055]) and (ii) the estimated time series data for the set of unmeasured nodes computed in the first layer (voltage vector at time k to estimate the current at a time k – [0012],[0069]; V2 is voltage of hidden node – [0054]), and estimating an admittance matrix for neighboring periods (admittance matrix is determined from constraints such at time T, T+1, T+K – [0073], [0076]-[0077]); and updating the first layer with the estimated admittance matrix of the transmission network computed in the second layer and updating the second layer with the estimated time series data for the set of unmeasured nodes computed in the first layer, to jointly compute the estimated admittance matrix of the transmission network and the estimated time series data for the set of unmeasured nodes (admittance matrix update procedure, degenerate admittance matrix is standardized as an optimization problem – [0072]-[0075];  calculations of the update to the admittance matrix – [0084]-[0095]; admittance matrix with hidden nodes is decomposed, and obtained by the optimizing the problem – [0009]).”
Yuan does not teach “set of measured nodes wherein measurement devices are installed.”
(nodes equipped with real-time measurement devices – [0005]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuan to incorporate the teaching of Chen to incorporate real time sensors with the nodes of the network. Doing so would improve measurements of parameters of the nodes in a transmission network.
Yuan in view of Chen does not teach “in a second layer; 
Sun teaches “in a second layer (parallelize dynamic state estimation through system decomposition – [0080]; parallel implementation with multiple threads – [0082]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuan in view of Chen to incorporate the teaching of Sun to use parallel data layers. Doing so would improve the estimation of a power distribution system/network.
Yuan in view of Chen and Sun does not teach “computing the estimated admittance matrix of the transmission network by temporally dividing the time series data into time periods; 
Kourounis teaches “computing the estimated admittance matrix of the transmission network by temporally dividing the time series data into time periods (optimization problem with control parameters solved, control parameter vectors for variables from time periods n =1, …, N – [0075]; parameters for optimization include admittance matrix – Claim 10); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuan in view of Chen and Sun to incorporate the 
Yuan in view of Chen, Sun, and Kourounis does not teach “iteratively updating.”
Wang teaches “iteratively updating (4 iterations are required, Newton method for power flow calculation converges – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuan in view of Chen, Sun, and Kourounis to incorporate the teaching of Wang to incorporate performing an iterative update procedure to the admittance matrix. Doing so would improve the calculating of power flow for a transmission network for determination of an admittance matrix.

In regards to Claim 3, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Yuan further teaches “computing the estimated time-series data for unmeasured nodes in the first layer (voltage vector at time k to estimate the current at a time k – [0012], [0069]; V2 is voltage of hidden node – [0054]).” 
Wang further teaches “create an estimation of unmeasured nodes (does not require prior knowledge of the power grid and only needs to solve the linear equation – [0036]) across the transmission network (solve linear equations for initial value estimation to obtain voltage amplitude of PQ node, voltage phase angles of PV and PQ nodes – [0034]; initial value estimation method for power flow calculation based on low linearity network model – [0035]).”
(optimizing the power flow in power network – [0041]; control parameter vectors for variables from periods n =1, …, N – [0075]); and modeling coupling (modeling with coupling of OPF problems at each subdivision – [0046]) between the subnet solutions as network constraints (constraints – [0060]-[0073]).”

In regards to Claim 4, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Yuan further teaches “computing the estimated time-series data for the unmeasured nodes for each subnet (voltage vector at time k to estimate the current at a time k – [0012], [0069]; V2 is voltage of hidden node – [0054]; admittance matrix is divided into 4 sub-matrices – [0052]).”
Sun further teaches “in parallel (parallelize dynamic state estimation through system decomposition – [0080]; parallel implementation with multiple threads – [0082]).”

In regards to Claim 6, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Yuan further teaches “estimating the admittance matrix estimation for each of the neighboring time periods in the time series data (admittance matrix is determined from constraints such at time T, T+1, T+K – [0073], [0076]-[0077]).”
Sun further teaches “in parallel (parallelize dynamic state estimation through system decomposition – [0080]; parallel implementation with multiple threads – [0082]).”

Claim 9, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Wang further teaches “performing iterations of data exchange between the first layer and the second layer until convergence is reached (4 iterations are required, Newton method for power flow calculation converges – [0070]).”

In regards to Claim 10, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Wang further teaches “performing iterations of data exchange between the first layer and the second layer for a predetermined number of iterations (4 iterations are required – [0070]).”

	In regards to Claim 11, Yuan teaches “A system comprising: a transmission network comprising a plurality of nodes (nodes in a  distribution network – [0008]-[0009]), the plurality of nodes comprising a set of measured nodes (nodes in distribution network are measurable – [0008]) and a set of unmeasured nodes wherein no measurement devices are installed (hidden nodes in the distribution network – [0009]); and a network admittance matrix estimator processor configured to: in a first layer (admittance matrix is decomposed into sparse matrix and low rank matrix with hidden nodes, admittance matrix obtained – [0009]), based on a known network topology, spatially divide the transmission network into a plurality of subnets (admittance matrix is divided into 4 sub-matrices – [0052]), and estimate time series data for unmeasured nodes of each subnet (voltage vector at time k to estimate the current at a time k – [0012], [0069]; V2 is voltage of hidden node – [0054]) based on (i) measurement data obtained from measured nodes of that subnet via respective measurement devices (all nodes in distribution network are measurable – [0008]; identifying admittance matrix of network based on voltage and current measurement sequences in system – [0057]; with unhidden nodes – [0058]) and (ii) an estimated admittance matrix of 23Apr2021_ApplicationVersion_RNBPage 5 of 9Application No.: 16/556,357 Attorney Docket No.: 2018P20860US01 the transmission network computed in a second layer (admittance matrix is decomposed into sparse matrix and low rank matrix with hidden nodes, admittance matrix obtained – [0009]), to compute an estimated time series data for the set of unmeasured nodes of the transmission network (identifying node admittance matrix for network when there are hidden nodes in the power grid – [0058]); obtain time series data comprising (i) time series measurement data obtained from the set of measured nodes via respective measurement devices (obtaining admittance matrix with the voltage and current time series of the measureable nodes – [0055]) and (ii) the estimated time series data for the set of unmeasured nodes computed in the first layer (voltage vector at time k to estimate the current at a time k – [0012],[0069]; V2 is voltage of hidden node – [0054]), and estimating an admittance matrix for neighboring periods (admittance matrix is determined from constraints such at time T, T+1, T+K – [0073], [0076]-[0077]); and update the first layer with the estimated admittance matrix of the transmission network computed in the second layer and update the second layer with the estimated time series data for the set of unmeasured nodes computed in the first layer, to jointly compute the estimated admittance matrix of the transmission network and the estimated time series data for the set of unmeasured nodes (admittance matrix update procedure, degenerate admittance matrix is standardized as an optimization problem – [0072]-[0075];  calculations of the update to the admittance matrix – [0084]-[0095]; admittance matrix with hidden nodes is decomposed, and obtained by the optimizing the problem – [0009]).”

Chen teaches “set of measured nodes wherein measurement devices are installed (nodes equipped with real-time measurement devices – [0005]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuan to incorporate the teaching of Chen to incorporate real time sensors with the nodes of the network. Doing so would improve measurements of parameters of the nodes in a transmission network.
Yuan in view of Chen does not teach “in a second layer; 
Sun teaches “in a second layer (parallelize dynamic state estimation through system decomposition – [0080]; parallel implementation with multiple threads – [0082]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuan in view of Chen to incorporate the teaching of Sun to use parallel data layers. Doing so would improve the estimation of a power distribution system/network.
Yuan in view of Chen and Sun does not teach “computing the estimated admittance matrix of the transmission network by temporally dividing the time series data into time periods; 
Kourounis teaches “computing the estimated admittance matrix of the transmission network by temporally dividing the time series data into time periods (optimization problem with control parameters solved, control parameter vectors for variables from time periods n =1, …, N – [0075]; parameters for optimization include admittance matrix – Claim 10); 

Yuan in view of Chen, Sun, and Kourounis does not teach “iteratively updating.”
Wang teaches “iteratively updating (4 iterations are required, Newton method for power flow calculation converges – [0070]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuan in view of Chen, Sun, and Kourounis to incorporate the teaching of Wang to incorporate performing an iterative update procedure to the admittance matrix. Doing so would improve the calculating of power flow for a transmission network for determination of an admittance matrix.

In regards to Claim 13, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Yuan further teaches “wherein, to compute the estimated time-series data for unmeasured nodes in the first layer (voltage vector at time k to estimate the current at a time k – [0012], [0069]; V2 is voltage of hidden node – [0054]).” 
Wang further teaches “the network admittance matrix estimator processor is configured to: create an estimation of unmeasured nodes (does not require prior knowledge of the power grid and only needs to solve the linear equation – [0036]) across the transmission network (solve linear equations for initial value estimation to obtain voltage amplitude of PQ node, voltage phase angles of PV and PQ nodes – [0034]; initial value estimation method for power flow calculation based on low linearity network model – [0035]).”
	Kourounis further teaches “solve a distributed optimal power flow problem for each of the subnets created by the spatial division of the transmission network (optimizing the power flow in power network – [0041]; control parameter vectors for variables from periods n =1, …, N – [0075]); and modeling coupling (modeling with coupling of OPF problems at each subdivision – [0046]) between the subnet solutions as network constraints (constraints – [0060]-[0073])

In regards to Claim 14, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Yuan further teaches “compute the estimated time series data for the unmeasured nodes for each subnet (voltage vector at time k to estimate the current at a time k – [0012], [0069]; V2 is voltage of hidden node – [0054]; admittance matrix is divided into 4 sub-matrices – [0052]).”
Sun further teaches “in parallel (parallelize dynamic state estimation through system decomposition – [0080]; parallel implementation with multiple threads – [0082]).”

In regards to Claim 16, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Yuan further teaches “the network admittance matrix estimator processor is further configured to: estimate the admittance matrix estimation (admittance matrix is determined from constraints such at time T, T+1, T+K – [0073], [0076]-[0077]).”
(parallelize dynamic state estimation through system decomposition – [0080]; parallel implementation with multiple threads – [0082]).”

In regards to Claim 19, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Wang further teaches “perform iterations of data exchange between the first upper layer and the second lower layer until convergence is reached (4 iterations are required, Newton method for power flow calculation converges – [0070]).”

In regards to Claim 20, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Wang further teaches “perform iterations of data exchange between the first layer and the second layer for a predetermined number of iterations (4 iterations are required – [0070]).”

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Chen, Sun, Kourounis, Wang, and Qin (“Solving long time-horizon dynamic optimal power flow of large-scale power grids with direct solution method,” 2013).
In regards to Claim 8, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Yuan further teaches “receiving data for the unmeasured nodes in the transmission network from the first layer (V2 is voltage of hidden node – [0054]).”
(transmission network node admittance matrix – [0020]; solve linear equations for initial value estimation to realize power flow calculation – [0034]).”
Sun further teaches “receiving time series measurements for buses in the transmission network (state vector and measurement vector at time interval k – [0025]; each line segment includes upstream and downstream bus and measurements taken by sensors on the power distribution system– [0042]).”
Kourounis further teaches “optimizing an impedance estimate for each bus in the transmission network for each time period in the time series measurements (optimization algorithms for optimal solution – [0041]; electric power network includes plurality of buses interconnected by transmission lines – [0042]; control parameter vectors for variables from time periods n =1, …, N – [0075]).”
	Yuan in view of Chen, Sun, Kourounis, and Wang does not teach “approximating a long horizon optimal solution based on the optimized impedance estimates for each bus in the transmission network.
	Qin teaches “approximating a long horizon optimal solution based on the optimized impedance estimates for each bus in the transmission network (long time-horizon dynamic optimal power flow for optimal solutions for a 118 bus system over plurality of time intervals – Page 900, Section 4.4).”


In regards to Claim 18, Yuan in view of Chen, Sun, Kourounis, and Wang discloses the claimed invention as discussed above and Yuan further teaches “receiving data for the unmeasured nodes in the transmission network from the first layer (V2 is voltage of hidden node – [0054]).”
Wang further teaches “wherein, to compute the estimated admittance matrix for the transmission network in the second layer, the network admittance matrix estimator processor is configured to: 35Docket No.: 2018P20860US01 apply power flow equations to the received measurements and the nodes information (solve linear equations for initial value estimation to realize power flow calculation – [0034]).”
Sun further teaches “receive time series measurements for buses in the transmission network (state vector and measurement vector at time interval k – [0025]; each line segment includes upstream and downstream bus and measurements taken by sensors on the power distribution system– [0042]).”
Kourounis further teaches “optimize an impedance estimate for each bus in the transmission network for each time period in the time series measurements (optimization algorithms for optimal solution – [0041]; electric power network includes plurality of buses interconnected by transmission lines – [0042]; control parameter vectors for variables from time periods n =1, …, N – [0075]).”
	Yuan in view of Chen, Sun, Kourounis, and Wang does not teach “approximating a long horizon optimal solution based on the optimized impedance estimates for each bus in the transmission network.
	Qin teaches “approximate a long horizon optimal solution based on the optimized impedance estimates for each bus in the transmission network (long time-horizon dynamic optimal power flow for optimal solutions for a 118 bus system over plurality of time intervals – Page 900, Section 4.4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuan in view of Chen, Sun, Kourounis, and Wang to incorporate the teaching of Qin to incorporate a long time horizon dynamic algorithm. Doing so would improve calculating power flow for a transmission network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863